DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 13 & 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dogiamis et al, US Patent Pub. 20190141456 A1.
Re Claim 1, Dogiamis et al discloses a transducer, comprising a receiving unit and a transmitting unit (para 0002: acoustic transceiver includes a receiver/microphone to convert audio signals to electrical signals and a transmitter/speaker to convert electrical signals to acoustic signals; para 0022: acoustic transceiver), wherein the receiving unit comprises a first receiving electrode (para 0075: piezoelectric transducer device includes a stack which includes a piezoelectric material in contact with a first electrode and a second electrode; wherein each stack is interpreted as a peeling layer with crystallization (para 0024)), a first piezoelectric film (para 0075: piezoelectric transducer device includes a stack which includes a piezoelectric material in contact with a first electrode and a second electrode; wherein each stack is interpreted as a peeling layer with crystallization (para 0024)), and a second receiving electrode which are sequentially stacked (para 0075: piezoelectric transducer device includes a stack which includes a piezoelectric material in contact with a first electrode and a second electrode; wherein each stack is interpreted as a peeling layer with crystallization (para 0024)), and the receiving unit is configured to convert a first acoustic wave signal into an electrical signal by using a piezoelectric effect of the first piezoelectric film (para 0002: acoustic transceiver includes a receiver/microphone to convert audio signals to electrical signals and a transmitter/speaker to convert electrical signals to acoustic signals; para 0022: acoustic transceiver; para 0075: piezoelectric transducer device includes a stack which includes a piezoelectric material in contact with a first electrode and a second electrode); and the transmitting unit is configured to receive a control signal, which is based on the electrical signal, to transmit a second acoustic wave signal (para 0002: acoustic transceiver includes a receiver/microphone to convert audio signals to electrical signals and a transmitter/speaker to convert electrical signals to acoustic signals; para 0022: acoustic transceiver; para 0075: piezoelectric transducer device includes a stack which includes a piezoelectric material in contact with a first electrode and a second electrode).
Re Claim 13, Dogiamis et al discloses the transducer according to claim 1, wherein the second acoustic wave signal is a directional acoustic wave signal (para 0034: vibration towards a particular direction (vertical direction)).
Re Claim 15, Dogiamis et al discloses a transducing device, comprising a plurality of transducers according to claim 1, wherein the plurality of transducers are arranged in an array (figs. 10-11; para 0054-0056: array sensors/receivers/microphones and array speakers).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2, 12, 14, 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Dogiamis et al, US Patent Pub. 20190141456 A1 as applied to claim 1 above, in view of Strohmann et al, US Patent Pub. 20180129849 A1.
Re Claim 2, Dogiamis et al discloses the transducer according to claim 1, but fails to disclose wherein the transmitting unit comprises a first transmitting electrode, a second piezoelectric film, and a second transmitting electrode which are sequentially stacked, and the transmitting unit is capable of converting the control signal into the second acoustic wave signal by using a piezoelectric effect of the second piezoelectric film. However, Strohmann et al discloses an acoustic transceiver device that includes a receiver/microphone to receive audio signals and transform them to electrical signals and a transmitter/speaker that converts electrical signal to audio signals where the receiver/microphone portion includes a piezoelectric film with associated two electrodes while the transmitter/speaker portion includes a piezoelectric film with electrodes on either side of the piezoelectric film (Strohmann et al, fig. 5B; para 0086: piezoelectric layer PZT and associated electrodes on either side of the PZT layer is used as the transmitter; wherein each stack is interpreted as a peeling layer as illustrated in figs. 14A-14C). It would have been obvious to modify the Dogiamis et al such that its transmitter/speaker electrode is made up further 3-stacked layer…a piezoelectric PZT layer with electrodes on either side as taught in Strohmann et al for the purpose of obtaining a low loss and relatively high-quality factor for the transmitter/speaker.
Re Claim 12, the combined teachings of Dogiamis et al and Strohmann et al disclose the transducer according to 2, wherein the first piezoelectric film and/or the second piezoelectric film is a polyvinylidene fluoride film (Strohmann et al, para 0086: piezoelectric layer of polyvinylidene fluoride (PVDF)).
Claim 14 has been analyzed and rejected according to claims 1-2.
Claims 16-17 have been analyzed and rejected according to claims 1-2.
Re Claim 18, the combined teachings of Dogiamis et al and Strohmann et al disclose the method according to claim 16 wherein before forming the transmitting unit on the second peeling layer, the method further comprises: forming a signal processing circuit layer on the second peeling layer (Strohmann et al, para 0060: digital signal processor and ASICs; fig. 5B; para 0086: piezoelectric layer PZT and associated electrodes on either side of the PZT layer is used as the transmitter; wherein each stack is interpreted as a peeling layer as illustrated in figs. 14A-14C), wherein the transmitting unit is formed on the signal processing circuit layer (Strohmann et al, para 0060: digital signal processor and ASICs; fig. 5B; para 0086: piezoelectric layer PZT and associated electrodes on either side of the PZT layer is used as the transmitter; wherein each stack is interpreted as a peeling layer as illustrated in figs. 14A-14C), the signal processing circuit layer comprises a signal processing circuit, and the transmitting unit is electrically connected to the signal processing circuit (Strohmann et al, para 0060: digital signal processor and ASICs; fig. 5B; para 0086: piezoelectric layer PZT and associated electrodes on either side of the PZT layer is used as the transmitter; wherein each stack is interpreted as a peeling layer as illustrated in figs. 14A-14C).

Allowable Subject Matter
Claims 3-11 & 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter for claims 3-11 & 19-20: The prior art does not teach or moderately suggest the following limitations:
Wherein the receiving unit further comprises a signal transmission circuit layer, the signal transmission circuit layer comprises a signal transmission circuit, the signal transmission circuit comprises a switching element, and the switching element comprises a control electrode, a first electrode, and a second electrode; and the first electrode of the switching element is electrically connected to the first receiving electrode, and the switching element is configured to transmit the electrical signal according to a switching signal received by the control electrode of the switching element.
Limitations such as these may be useful in combination with other limitations of claim 2 and ultimately claim 1.

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE C MONIKANG whose telephone number is (571)270-1190. The examiner can normally be reached Mon. - Fri., 9AM-5PM, ALT. Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 571-272-7503. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/GEORGE C MONIKANG/
Primary Examiner, Art Unit 2651						12/1/2022